 Exhibit 10.1




AMENDMENT

TO THE

MASTER LOAN AGREEMENT







THIS AMENDMENT is entered into as of April 23, 2008, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and SUPERIOR ETHANOL, L.L.C., Omaha,
Nebraska (the “Company”).




BACKGROUND




Farm Credit and the Company are parties to a Master Loan Agreement dated March
15, 2007 (such agreement, as previously amended, is hereinafter referred to as
the “MLA”).  Farm Credit and the Company now desire to amend the MLA.  For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), Farm Credit and the Company agree as follows:




1.

Section 11(B) of the MLA is hereby amended and restated to read as follows:




SECTION 10.

Financial Covenants.  Unless otherwise agreed to in writing, while this
agreement is in effect:




(B)

Net Worth.  The Company will have at the end of each period for which financial
statements are required to be furnished under Section 9(H) hereof an excess of
total assets over total liabilities (both as determined in accordance with GAAP
consistently applied) of not less than:  (i) $58,100,000.00 effective May 31,
2008; and (ii) increasing to $61,600,000.00 at fiscal year ending 2008 and
thereafter.  




2.

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.







IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.




FARM CREDIT SERVICES OF

AMERICA, FLCA

SUPERIOR ETHANOL, L.L.C.

 

 

 

 

By:

/s/ Kathryn J. Frahm

  By:

/s/ Jerry L. Peters

 

Title:

Vice-President - Credit

  Title:

Manager






